Citation Nr: 1045748	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  08-27 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hypertension and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for achalasia 
and, if so, whether service connection is warranted.

3.  Entitlement to service connection for insomnia.

4.  Entitlement to service connection for colitis.

5.  Entitlement to service connection for shingles.

6.  Entitlement to service connection for renal mass.

7.  Entitlement to an evaluation higher than 40 percent for 
service-connected residuals of an injury to the left hand, with 
partial paralysis of the median nerve and severe degenerative 
changes to include carpal tunnel syndrome.

8.  Entitlement to an evaluation higher than 10 percent for 
service-connected left olecranon bursitis.

9.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from January 1952 to December 
1953.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In September 2010, the Veteran presented hearing testimony at a 
Travel Board hearing at the New York RO regarding the issues on 
appeal before the undersigned.  A transcript of the hearing is 
associated with the claims file.  

Additional evidence was received from the Veteran at the 
September 2010 hearing, which was accompanied by a waiver of his 
right to initial RO consideration of the new evidence.  38 C.F.R. 
§§ 19.9, 20.1304(c) (2010).  Accordingly, the Board will consider 
this evidence in the first instance in conjunction with the 
issues on appeal.    

This appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2010).

The issues of: (1) entitlement to service connection for colitis; 
(2) entitlement to service connection for hypertension 
(reopened); (3) entitlement to service connection for shingles; 
(4) entitlement to service connection for achalasia (reopened); 
(5) entitlement to an evaluation higher than 40 percent for 
service-connected residuals of an injury to the left hand, with 
partial paralysis of the median nerve and severe degenerative 
changes to include carpal tunnel syndrome; (6) entitlement to an 
evaluation higher than 10 percent for left olecranon bursitis; 
and (7) entitlement to a TDIU are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action is required by the appellant.


FINDINGS OF FACT

1.  In an October 1996 rating decision, the RO denied the 
Veteran's claim of service connection for hypertension, on the 
bases that hypertension was not diagnosed at the then-recent VA 
examination and there was no medical evidence of record relating 
hypertension to the Veteran's service-connected residuals of an 
injury to the right hand, with partial paralysis of the median 
nerve.      


2.  Because the Veteran did not perfect his appeal of the October 
1996 RO rating decision, that decision is final.

3.  Evidence received subsequent to the October 1996 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim.

4.  In a June 2005 rating decision, the RO denied the Veteran's 
claim of service connection for achalasia, on the bases that 
achalasia neither occurred in nor was caused by service.  The RO 
reasoned that, while private treatment records showed a diagnosis 
of achalasia, the Veteran's service treatment records showed no 
evidence of complaint, treatment, or diagnosis of achalasia and 
there was no medical evidence establishing a relationship between 
the condition and service.      

5.  Because the Veteran did not appeal the June 2005 RO rating 
decision, that decision is final.

6.  Evidence received subsequent to the June 2005 rating decision 
relates to an unestablished fact necessary to substantiate the 
claim. 

7.  The Veteran's current insomnia is a symptom of his service-
connected posttraumatic stress disorder (PTSD), for which he is 
already receiving compensation benefits.  He does not suffer from 
an insomnia disability separate and distinct from his PTSD.

8.  The Veteran's renal masses were first manifested many years 
after his separation from active service. 

9.  The Veteran attributes his current renal masses to a history 
of heavy cigarette smoking, which he competently reports began in 
service; however, service connection for a disability 
attributable to the use of tobacco products during service is 
prohibited by statute and regulation.  




CONCLUSIONS OF LAW

1.  The October 1996 RO rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2010).  

2.  New and material evidence has been presented, and the claim 
of entitlement to service connection for hypertension is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002); 
38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2010).  

3.  The June 2005 RO rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2010).  

4.  New and material evidence has been presented, and the claim 
of entitlement to service connection for achalasia is reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. 
§§ 3.156, 3.159, 20.302, 20.1103 (2010).  

5.  Insomnia was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).  

6.  A renal mass was not incurred in or aggravated by service, 
and to whatever extent a renal mass may be associated with 
smoking, service connection may not be granted for disability on 
the basis that it resulted the use of tobacco products in 
service.  38 U.S.C.A. §§ 1103, 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.300, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the decision of the U.S. 
Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
VA must notify a claimant of the evidence and information that is 
necessary to reopen the claim and to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
claimant must also be notified of what constitutes both "new" 
and "material" evidence to reopen the previously denied claim.  
The Court further held that, in the context of a claim to reopen, 
VA look at the bases for the denial in the prior decision and 
describe what evidence would be necessary to substantiate that 
element or elements required to establish service connection that 
were found insufficient in the previous denial.

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, neither the Veteran nor his 
representative has alleged any prejudicial or harmful error in 
VCAA notice, and the Board finds, based upon the factors 
discussed herein, that no prejudicial or harmful error has been 
demonstrated in this case.

In the present case, the Veteran was informed in a March 2007 
VCAA notice letter of the evidence needed to establish 
entitlement to service connection for his claimed renal mass and 
insomnia.  He was also advised regarding what evidence VA would 
obtain and make reasonable efforts to obtain on his behalf in 
support of his claims.  

In particular regard to Dingess requirements, the Veteran was 
informed, in the March 2007 notice letter, as to how VA 
determines the disability rating and effective date once service 
connection is established.

In regard to additional Kent notice requirements relevant to the 
Veteran's requests to reopen, the Board notes that his claims are 
found to be reopened by way of the submission of new and material 
evidence.  Thus, with respect to the requests to reopen the 
Veteran's previously disallowed claims, the Board finds that any 
possible errors on the part of VA that may exist in fulfilling 
its duties under the VCAA are rendered moot.  Further, because 
the reopened claims are being remanded to the RO/AMC for 
additional notice and development, no discussion regarding VA's 
fulfillment of its duties to notify and assist in the reopened 
claim is necessary at this time. 

Moreover, the record reflects that the Veteran has been provided 
with a copy of the above rating decision, and the September 2008 
SOC, which included a discussion of the facts of the claims, 
pertinent laws and regulations, notification of the bases of the 
decisions, and a summary of the evidence considered to reach the 
decisions.  

In view of the foregoing, the Board concludes that the 
requirements of the notice provisions of the VCAA have been met, 
and there is no outstanding duty to inform the Veteran that any 
additional information or evidence is needed.  Quartuccio, 16 
Vet. App. at 187.

In regard to VA's statutory duty to assist, the Board notes that 
the Veteran's service treatment records (STRs) are included in 
the claims folder.  In addition, post-service VA and private 
treatment records adequately identified as relevant to the claims 
have been submitted or otherwise obtained, to the extent 
possible, and are associated with the claims folder.  

The Board notes that no records from the Social Security 
Administration (SSA) are included in the claims folder.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (noting that 
SSA records are not controlling for VA determinations but may be 
"pertinent" to VA claims); Collier v. Derwinski, 1 Vet. App. 
413, 417 (1991).  However, the Veteran reported at the Travel 
Board hearing that he was in receipt of retirement benefits from 
SSA, not disability benefits.  Thus, such records are not 
pertinent to the Veteran's disability claims.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991) (holding that a remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran).

Also, although no medical opinion was obtained in connection with 
the Veteran's claims for insomnia or renal masses, no such 
opinions are needed.  As will be explained below, the Veteran's 
claimed insomnia, which began after service, is a symptom of his 
service-connected PTSD for which he is already receiving 
compensation, and is not a separate and distinct disability or a 
manifestation of a separate and distinct disability.  Moreover, 
with respect to the renal-mass claim, the first evidence of a 
disorder is shown many years after separation from service and 
the Veteran has stated that his renal masses have been clinically 
attributed to his long history of cigarette smoking, which he 
reports began during his period of active military service.  
Service connection for injury or disease attributable to the 
Veteran's use of tobacco products during service is precluded 
under 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Thus, a remand for 
an examination and/or opinion is not necessary to decide either 
of the claims. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Because STRs and post-service medical records provide no basis to 
grant these claims as will be explained in greater detail below, 
and in fact provide evidence against the claims, the Board finds 
no basis to remand these issues for a VA examination or medical 
opinion to be obtained.

Neither the Veteran nor his representative has made the RO or the 
Board aware of any other evidence relevant to his appeal that 
needs to be obtained.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is required 
to comply with the duty to assist the Veteran in developing the 
facts pertinent to the claims adjudicated herein.  In view of the 
foregoing, the Board will proceed with appellate review.  

II.  New and Material Evidence

As a preliminary matter, the Board notes that the Veteran's 
current claims involving hypertension and achalasia are based 
upon the same factual bases as his previous claims, which were 
denied in the October 1996 and June 2005 rating decisions, 
respectively, and are final.  As such, it is appropriate for the 
Board to consider both of these claims as requests to reopen the 
previously denied claims.  Boggs v. Peake, 520 F.3d. 1330 (Fed. 
Cir. 2008); see also Ashford v. Brown, 10 Vet. App. 120, 123 
(1997) (a new etiological theory does not constitute a new 
claim).

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996), it was determined that the statutory scheme in 
38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board 
to consider the issue of new and material evidence regardless of 
the RO's determination as to that issue.  The Board may not 
consider a previously and finally disallowed claim unless new and 
material evidence is presented, and before the Board may reopen 
such a claim, it must so find. 

In the present case, the Veteran's requests to reopen his 
previously disallowed claims were filed in September 2006.  

Effective from August 29, 2001, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010). 

If the evidence is new, but not material, the inquiry ends and 
the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The evidence is 
presumed credible for the purposes of reopening a claim, unless 
it is inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of the 
person making the assertion.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510 (1992).

A.  Hypertension

The Veteran initially filed a claim for hypertension in May 1996, 
and the RO denied service connection in the October 1996 rating 
decision.  The RO explained that the evidence received in 
connection with the claim failed to establish any relationship 
between hypertension and service-connected residuals of injury to 
the left hand, with partial paralysis of the median nerve.  The 
RO further reasoned that hypertension had not been diagnosed on 
the recent VA examination and there was no medical evidence of 
record relating the condition to the Veteran's left hand 
condition.  The pertinent evidence of record at the time of the 
October 1996 rating decision included private medical statements 
dated in March 1995 and January 1996; private treatment records 
dated in July 1990; the July 1996 VA examination report; a copy 
of prescriptions dated in April 1996; the Veteran's STRs; his DD 
Form 214; and written statements from the Veteran.  The Veteran 
received notification of the rating decision and his appellate 
rights in October 1996; however, he did not perfect his appeal.  
Thus, the October 1996 rating decision is final.  

The pertinent evidence associated with the claims folder since 
the October 1996 denial of the Veteran's claim consists of 
additional post-service treatment records, both VA and private; a 
duplicate copy of the DD Form 214; VA examination reports dated 
in April 2005, March 2007, April 2007, and June 2008; written lay 
statements from the Veteran's wife; additional written statements 
from the Veteran and/or his representative; and the September 
2010 Travel Board hearing transcript.    

After careful review of the evidence received since the October 
1996 rating decision, the Board finds that it qualifies as new 
and material evidence and is, therefore, sufficient to reopen the 
claim.  

In particular, the Veteran's VA treatment records show that he is 
currently diagnosed with, and receiving treatment for, 
hypertension.  For example, a VA treatment record dated March 25, 
2008 includes an assessment of hypertension, which is "optimally 
controlled" with medication.  The examining resident physician 
also wrote that the Veteran's last blood pressure had been 
elevated.  Because the evidence considered by VA at the time of 
the October 1996 rating decision did not show that the Veteran 
was diagnosed with hypertension, this evidence relates to a 
previously unestablished fact necessary to substantiate the 
Veteran's claim.  

Furthermore, the Veteran stated at the Travel Board hearing that 
the anxiety associated with his service-connected PTSD aggravates 
his hypertension.  See hearing transcript, pages 31 to 32.  The 
record indicates that the Veteran has received medical training 
as a nurse.  Thus, the Veteran is competent to provide an opinion 
that his current hypertension is aggravated by his service-
connected PTSD.  Moreover, the Veteran's statement is presumed 
credible for the purpose of reopening the claim.   
     
Thus, in summary, the evidence associated with the claims folder 
since the June 2005 denial may be considered new because it was 
not before VA at the time of that decision.  In addition, the 
evidence discussed above is also material because it does relate 
to a previously unestablished fact necessary to substantiate the 
Veteran's claim.  Specifically, this evidence shows that the 
Veteran currently has hypertension and there is a competent 
medical opinion from the Veteran linking his current hypertension 
to a service-connected disability (i.e., service-connected PTSD).  

Accordingly, because the Board has determined that new and 
material evidence has been presented, the Veteran's claim of 
entitlement to service connection for hypertension is reopened.  
However, as will be explained below, additional development is 
needed before the Board may proceed to adjudicate the merits of 
the claim.     

B.  Achalasia

The Veteran initially filed a claim for achalasia in August 2004, 
and the RO denied service connection in the June 2005 rating 
decision.  The RO denied the Veteran's claim of service 
connection for achalasia, on the bases that achalasia neither 
occurred in nor was caused by service.  The RO reasoned that, 
while private treatment records showed a current diagnosis of 
achalasia, the Veteran's STRs showed no evidence of complaint, 
treatment, or diagnosis of achalasia and there was no medical 
evidence establishing a relationship between the condition and 
service.  The pertinent evidence of record at the time of the 
June 2005 rating decision included private medical statements 
dated in March 1995 and January 1996; private treatment records 
dated in July 1990; the July 1996 VA examination report; a copy 
of prescriptions dated in April 1996; post-service treatment 
records, both VA and private; the DD Form 214; the VA examination 
report dated in April 2005; the Veteran's STRs; and written 
statements from the Veteran.  The Veteran received notification 
of the rating decision and his appellate rights in June 2005; 
however, he did not appeal the decision.  Thus, the June 2005 
rating decision is final.  

The pertinent evidence associated with the claims folder since 
the June 2005 denial of the Veteran's claim consists of 
additional post-service treatment records, both VA and private, 
VA examination reports dated in March 2007, April 2007, and June 
2008, written lay statements from the Veteran's wife, additional 
written statements from the Veteran and/or his representative, 
and the September 2010 Travel Board hearing transcript.    

After careful review of the evidence received since the June 2005 
rating decision, the Board finds that it qualifies as new and 
material evidence and is, therefore, sufficient to reopen the 
claim.  

In particular, the Board notes that the Veteran reported at the 
Travel Board hearing that anxiety related to his service-
connected PTSD has potentiated or aggravated his achalasia.  See 
hearing transcript, pages 42 to 44.  The record indicates that 
the Veteran has medical training as a nurse.  Thus, the Veteran 
is competent to relate an aggravation of current achalasia to his 
service-connected PTSD.  Moreover, the Veteran's statement is 
presumed credible for the purpose of reopening the claim.   

Because the evidence considered by VA at the time of the June 
2005 rating decision did not include a competent medical opinion 
linking the Veteran's achalasia to a service-connected disability 
(i.e., service-connected PTSD), this evidence relates to a 
previously unestablished fact necessary to substantiate the 
Veteran's claim.  
     
Thus, in summary, the evidence associated with the claims folder 
since the June 2005 denial may be considered new because it was 
not before VA at the time of that decision.  In addition, the 
evidence discussed above is also material because it does relate 
to a previously unestablished fact necessary to substantiate the 
Veteran's claim.  Specifically, this evidence includes the 
Veteran's competent medical opinion linking his achalasia to 
service-connected PTSD.  

Accordingly, because the Board has determined that new and 
material evidence has been presented, the Veteran's claim of 
entitlement to service connection for achalasia is reopened.  
However, as will be explained below, additional development is 
needed before the Board may proceed to adjudicate the merits of 
the claim. 

II.  Service Connection

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although we have an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire 
record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  As a general matter, service connection 
for a disability on the basis of the merits of such claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Hickson v. West, 12 Vet. App. 
247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served ninety 
days or more of active service, and certain chronic diseases, 
such as malignant tumors, become manifest to a degree of 10 
percent or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need 
not be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Lay persons can also provide an eye-witness account 
of an individual's visible symptoms.  See Davidson v. Shinseki, 
581 F.3d 1313 (2009) (noting that a layperson may comment on lay-
observable symptoms).
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	A.  Insomnia
	
	In the present case, the Veteran asserts that he currently 
suffers from insomnia as a result of his experiences while 
serving during the Korean War.  At the September 2010 Board 
hearing, the Veteran stated that he believed that his insomnia, 
which had its onset after his period of service, was related to 
service  because he has sleep disturbance when thinking of what 
happened during the war.  The Veteran similarly wrote in his 
October 2007 notice of disagreement (NOD) that his insomnia was 
related to anxiety caused by flashbacks to the war in Korea.   
	
	The Board notes that the Veteran is considered competent to 
report that he currently suffers from insomnia.  Further, because 
it is supported by the lay and medical evidence of record, the 
Board finds the Veteran's report of current insomnia credible.  
	
	Nevertheless, service connection for insomnia is not warranted.  
The Veteran's insomnia is already contemplated in the 50 percent 
disability evaluation assigned for his service-connected PTSD.  
Indeed, the April 2007 PTSD examiner specifically noted that the 
Veteran's sleep disturbance, as a symptom of his PTSD, had 
reduced the overall quality of his life.  There is no indication 
in the record that the Veteran has any disability manifested by 
insomnia separate and distinct from PTSD that accounts for such 
symptomatology.  The Veteran does not appear to contend 
otherwise.  See e.g., hearing transcript, page 14.    
	
	Thus, for the foregoing reasons, the Board finds that the 
evidence preponderates against the Veteran's claim of service 
connection for insomnia, and the appeal is denied.
	
	In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the Veteran's claim and that doctrine is not 
applicable.  Gilbert, supra.
	
	B.  Renal Mass
	
	In the present case, the Veteran essentially contends that he 
started smoking cigarettes while serving in the Army and that 
smoking caused him to develop renal masses.  At the Board 
hearing, the Veteran reported that he smoked two to three packs a 
day in service, continued to smoke many years after service, and, 
consequently, damaged his kidneys.  The Veteran also stated that 
he was told by his private treating medical provider that smoking 
caused his renal mass.  The Veteran added that his mass has not 
been found to be cancerous (i.e., malignant).  See hearing 
transcript, pages 36 to 39.      
	
	A review of the Veteran's treatment records confirms that he is 
currently diagnosed with renal mass.  For example, his August 
2008 VA treatment records show that CT imaging performed on 
August 21, 2008, revealed bilateral solid renal masses.  Recent 
VA treatment records also include diagnoses and assessments of 
renal mass.    
	
The Board also notes that the Veteran has acknowledged smoking 
for many years following service and the first evidence of renal 
mass is shown in 2003.  Indeed, the Veteran told a resident 
physician specializing in urology in April 2005 that he had a 
history of bilateral renal masses and a history of smoking 100 
packs per year but had quit two years ago.  The Veteran further 
reported that his masses were incidentally discovered on CT scan 
approximately one and a half years before, after he had suffered 
a fall.   

Thus, the competent lay and medical evidence of record shows that 
the Veteran's renal masses first manifested approximately five 
decades after service.  

As stated above, the Veteran solely contends that smoking 
cigarettes, which began in service, caused him to develop the 
renal masses, not that the renal masses manifested in service or 
shortly thereafter.  The Veteran, as a layperson, is not 
considered competent to render a medical opinion regarding the 
etiology of his claimed renal masses, but he may restate the 
opinions of his private medical providers regarding its etiology.  
Furthermore, his statements in this regard are deemed credible.    

Nonetheless, as explained to the Veteran at the Board hearing, 
service connection for his renal masses is precluded on such 
basis.  See hearing transcript, page 37.  This claim was received 
in 2006.  For claims received by VA after June 9, 1998, as in 
this case, a disability will not be considered service-connected 
on the basis that it resulted from injury or disease attributable 
to the Veteran's use of tobacco products during service.  See 38 
U.S.C.A. § 1103(a); 38 C.F.R. § 3.300.  

The Veteran has not advanced another theory of entitlement to 
service connection, nor has one been reasonably raised by the 
record.  See Robinson v. Shinseki, 557 F.3d 1355 (2009) (holding 
that,claims which have no support in the record need not be 
considered by the Board, because the Board is not obligated to 
consider "all possible" substantive theories of recovery, and 
that where a fully developed record is presented to the Board 
with no evidentiary support for a particular theory of recovery, 
there is no reason for the Board to address or consider such a 
theory).  

Therefore, upon consideration of the foregoing, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim, and service connection is not warranted.  
Gilbert, supra.


ORDER

1.  Because new and material evidence has been presented, the 
Veteran's claim for entitlement to service connection for 
hypertension is reopened.  

2.  Because new and material evidence has been presented, the 
Veteran's claim for entitlement to service connection for 
achalasia is reopened.  


[Continued on next page]
3.  Entitlement to service connection for insomnia is denied.  

4.  Entitlement to service connection for renal mass is denied.  


REMAND

A review of the evidence reveals that additional development is 
needed before the Board may proceed to evaluate the merits of the 
claims below.  

The record reflects that the Veteran was afforded with medical 
examinations in connection with his increased-rating claims in 
March 2007 and June 2008.  However, the Veteran indicated at his 
September 2010 Travel Board hearing, and in an August 2010 
statement by his representative, that his disabilities had 
worsened since those examinations.  See also hearing transcript, 
page 11.  

Governing regulations provide that VA's duty to assist includes 
conducting a thorough and contemporaneous examination of the 
Veteran that takes into account the records of prior examinations 
and treatment as well as to provide a medical examination or, 
obtain a medical opinion, when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.326; see also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

Also, where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim has 
been pending and, consequently, staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Thus, in light of the foregoing, the Board finds that a remand 
for a more contemporaneous medical examination to assess the 
current left hand and left arm disabilities is warranted in this 
case.  38 U.S.C.A. § 5103A (West 2002); Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Also, the Veteran's VA treatment records pertaining to 
treatment for his residuals of a left hand injury and left 
olecranon bursitis from August 2008 to the present should be 
obtained and associated with the claims folder on remand.

Moreover, the Board observes that the RO has not addressed 
whether the Veteran is entitled to referral for consideration of 
an extraschedular evaluation for either of his claims for an 
increased rating.  The Court has held that the issue of an 
extraschedular rating is a component of a claim for an increased 
rating and referral for consideration must be addressed either 
when raised by the veteran or reasonably raised by the record.  
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  The Board 
finds that the issue is reasonably raised by the record.  See 
e.g., hearing transcript, page 44.  Thus, the RO should also 
discuss whether the Veteran's claimed disabilities warrant 
referral for extraschedular consideration in its readjudication 
of the Veteran's increased-rating claims.  

In addition, with respect to the Veteran's reopened claims for 
service connection of hypertension and achalasia and his original 
service connection claims for colitis and shingles, the Board 
notes he has asserted that the claimed disorders are caused or 
aggravated by his service-connected PTSD.  However, no medical 
examination has been afforded the Veteran for the claims, and no 
medical opinion has been obtained addressing the relative 
probability that the claimed disorders are secondary to (i.e., 
caused or aggravated by) his service-connected PTSD.  The Board 
is required to consider all theories of entitlement raised either 
by the claimant or by the evidence of record as part of the non-
adversarial administrative adjudication process.  Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Thus, in consideration 
of the foregoing, the Board finds that a remand for a medical 
examination and medical nexus opinion is necessary with respect 
to the claims. 


Furthermore, the issue of entitlement to a TDIU must also be 
remanded, because it is inextricably intertwined with the outcome 
of the above claims.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991) (holding that where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
could render any appellate review meaningless and a waste of 
judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain all outstanding VA treatment 
records pertaining to any treatment the 
Veteran received for his claimed residuals of 
a left hand injury, with partial paralysis of 
the median nerve and severe degenerative 
changes to include carpal tunnel syndrome and 
left olecranon bursitis, from August 2008 to 
the present.  If no records are available, 
make specific note of that fact in the claims 
file and include a memorandum of 
unavailability, documenting all efforts at 
obtaining the evidence, in the record and 
follow the procedures outlined in 38 C.F.R. § 
3.159(e), if appropriate.

2.  Thereafter, schedule the Veteran for an 
appropriate medical examination to determine the 
current level of severity of his residuals of 
injury to the left hand, with partial paralysis 
of the median nerve and severe degenerative 
changes to include carpal tunnel syndrome, and 
left olecranon bursitis disabilities.  The claims 
file and a copy of this Remand must be made 
available to the examiner in conjunction with the 
requested examination.  The examiner should 
indicate in the report whether the claims file 
has been reviewed.  All necessary tests should be 
conducted, and the examiner should review the 
results of any testing prior to completion of the 
report.  The examiner should do the following:  

a.  Upon appropriate physical examination, 
address the extent of residuals of a left hand 
injury, with partial paralysis of the medial 
nerve and severe degenerative changes to 
include carpal tunnel syndrome, and left 
olecranon bursitis present as supported by 
current medical findings and the medical 
record.  Range of motion findings should be 
noted in the examination report.  

b.  Address the Veteran's complaints referable 
to the service-connected left hand residuals 
and left olecranon bursitis disabilities, and 
any other relevant evidence.  If his 
complaints of symptoms or impairments in 
functioning associated with his disabilities 
are inconsistent with or unexplainable by 
physical findings, the examiner should so 
state, and should provide an explanation of 
any such inconsistencies, and should state and 
explain any resulting conclusions as to the 
actual level of pain and level of work 
impairment or functional impairment due to 
left hand residuals disability and/or due to 
his left olecranon bursitis disability.  
Address the extent to which disability 
complained of by the Veteran is supportable by 
the medical evidence.

c.   Address factors discussed in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), of pain on 
undertaking motion, fatigue, weakness, and/or 
incoordination.  Explain any findings of 
additional limitation of motion or limitation 
of functional use with repetitive motion due 
to any of these factors, and reconcile these 
with other pertinent findings.

d.  Note and address any nonorganic findings, 
etc.  Address how these may (or may not) be 
reconciled with your findings upon physical 
examination including ranges of motion, pain 
on motion, and further limitations, including 
the DeLuca factors.  The examiner is advised, 
in this regard, that recent Court cases have 
implicitly required the Board to directly 
address of the credibility of the Veteran, in 
order to weigh the Veteran's symptom 
complaints in the Board's consideration of 
evidence to support disability claims.  Hence, 
the medical support for or against the 
credibility of the Veteran in his assertions 
related to disability must be addressed.

e.  Note and explain any findings indicative 
of paralysis of the median nerve on the left 
hand.  State whether or not the following is 
present: (i) the hand is inclined to the ulnar 
side, the index and middle fingers more 
extended than normally, considerable atrophy 
of the muscles of the thenar eminence, the 
thumb in the plane of the hand (ape hand); 
(ii) pronation incomplete and defective, 
absence of flexion of the middle finger and 
feeble flexion of middle finger, cannot make a 
fist, index and middle fingers remain 
extended; (iii)cannot flex distal phalanx of 
thumb, defective opposition and abduction of 
the thumb, at right angles to palm; flexion of 
wrist weakened; pain with trophic 
disturbances.  

f.  Discuss what disability and level of 
disability associated with the Veteran's left 
hand residuals and left olecranon bursitis is 
consistent with the objective medical 
evidence.  State whether the paralysis of the 
left hand is best described as "mild," 
"moderate," "severe," or "complete."  

g.  If any opinion and supporting rationale 
cannot be provided without medically unsound 
guesses or judgment based upon mere 
conjecture, clearly explain why this is so for 
each opinion not provided for this reason.

h.  Distinguish to the extent possible between 
symptomatology resulting from the Veteran's 
service-connected left hand injury residuals 
and left olecranon bursitis disabilities and 
any non-service-connected disorders which may 
be found.  If it is medically impossible to 
distinguish among symptomatology resulting 
from the disorders, so state in the 
examination report.

3.  Schedule the Veteran for an appropriate 
medical examination(s) for his claimed 
colitis, hypertension, shingles, and 
achalasia.  All necessary tests should be 
conducted.  The claims file, to include a 
copy of this Remand, must be made available 
to the examiner in rendering his or her 
opinion.  In addressing the questions below, 
the examiner's opinion should be informed by 
a review of the Veteran's medical history and 
findings as documented upon any prior 
examination or treatment.  To the extent 
feasible, other evidence, to include lay 
statements, may be used to support a 
diagnosis or an assessment of etiology as 
related to service.  The examiner should:

a.  Based on review of the claims folder and 
examination of the Veteran, state whether the 
Veteran has suffered from colitis, 
hypertension, shingles, and achalasia since 
filing his claim in July 2006.   If he is not 
shown to have any claimed disorder, thoroughly 
explain the basis of that opinion.  Notably, 
judicial precedent provides that the 
requirement that a "current" disability be 
present is satisfied when a claimant has a 
disability at the time a claim for VA 
disability compensation is filed or at any 
time during the pendency of that claim.

b.  Based on review of the claims folder, the 
examiner is asked to provide an opinion as to 
whether it is at least as likely as not (i.e., 
to at least a 50-50 degree of probability) 
that any current (1) colitis; (2) 
hypertension; (3); shingles; (4) achalasia was 
caused or aggravated by the Veteran's service-
connected PTSD; or whether such a causal or 
aggravation relationship is unlikely (i.e., a 
probability of less than 50 percent).  The 
examiner must provide a supporting rationale 
for the opinion expressed.  

c.  If the examiner concludes that it is not 
likely that any of the above disorders was 
caused or aggravated by PTSD, the examiner 
should state whether it is at least as likely 
as not (i.e., to at least a 50-50 degree of 
probability) that any disorder was caused by, 
or was initially manifested during, the 
Veteran's active military service, to include 
consideration of any symptomatology shown 
therein or any incident or event therein; or 
whether such a relationship to service is 
unlikely (i.e., a probability of less than 50 
percent).  The reviewer/examiner must provide 
a supporting rationale for the opinion 
expressed.  

d.  Note: The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it.


e.  Note: The term "aggravated" in the above 
context refers to a permanent worsening of the 
pre-existing or underlying condition, as 
contrasted to temporary or intermittent flare-
ups of symptoms which resolve with return to 
the baseline level of disability, and does not 
include an increase in the disorder which is 
due to the natural progress of the condition.

f.  If the opinion and supporting rationale 
cannot be provided without invoking processes 
relating to guesses or judgment based upon 
mere conjecture, the examiner should clearly 
and specifically so specify in the report, and 
explain why this is so.

4.  After any additional notification and/or 
development deemed necessary is undertaken, the 
claims should be readjudicated, to include 
consideration as to whether extraschedular 
referral to the Under Secretary for Benefits or 
the Director of the Compensation and Pension 
Service in accordance with 38 C.F.R. §§ 
3.321(b)(1) is warranted with respect to the 
increased rating claims.  If any benefit sought 
on appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed for 
response by the Veteran and his representative.  
Thereafter, the case should be returned to the 
Board for further appellate consideration, if in 
order.

The purpose of this REMAND is to obtain additional development 
and to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


